People v Flores (2016 NY Slip Op 04957)





People v Flores


2016 NY Slip Op 04957


Decided on June 22, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 22, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SHERI S. ROMAN
JOSEPH J. MALTESE
COLLEEN D. DUFFY, JJ.


2012-07217
 (Ind. No. 1351/11)

[*1]The People of the State of New York, respondent,
vMarcos Flores, appellant.


Lynn W. L. Fahey, New York, NY (Bryan D. Kreykes of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, and Sharon Y. Brodt of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (McGann, J.), rendered July 5, 2012, convicting him of burglary in the first degree and robbery in the first degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, his trial counsel was not ineffective for failing to move for dismissal of the indictment pursuant to CPL 30.30 (see CPL 30.30[4][a], [b], [g]; People v Brunner, 16 NY3d 820; People v Turner, 5 NY3d 476; People v Clayton, 131 AD3d 623).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
RIVERA, J.P., ROMAN, MALTESE and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court